DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metal battens mounted on horizontal battens that are mounted onto vertical battens, wherein each solar panel module comprises a roof-attaching latch mounted to a back side of the solar panel module, wherein the roof-attaching latch couples to a  solar panel module roof-attaching latch mounted to a back side of the solar panel module, wherein the roof-attaching latch couples to a corresponding roof surface latch mounted to a vertical batten must be shown or the feature canceled from claim 1. For example, Fig. 4 shows the metal battens mounted on horizontal battens that are mounted onto vertical battens, but does not show the metal battens mounted on horizontal battens that are mounted onto vertical battens, wherein each solar panel module comprises a roof-attaching latch mounted to a back side of the solar panel module, wherein the roof-attaching latch couples to a  solar panel module roof-attaching latch mounted to a back side of the not show the metal battens mounted on horizontal battens that are mounted onto vertical battens.
The drawings are objected to because Fig. 9 replacement sheet must look like Fig. 7, in that the entire latch must be shown. The latch right portion is confusingly shown cut off in Fig. 9 replacement sheet.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Pao (2013/0269756) in view of Edwards (3,117,353).  
Claim 1 – Pao discloses a modular (the system is “modular” at least because the slate modules are modules, abstract), removable (the system is removable at least in that is capable of being removed in view of the fact that it is installed on a roof and can be removed with some degree of difficulty), roofing installation system for capturing solar thermal energy, the modular, removable roofing installation system comprising:
a plurality of removable solar panel modules (“slate modules”), each solar panel module comprising a plurality of slate modules mounted on a plurality of metal battens (“metal battens”), a plurality of inverters (“inverters”) for converting DC electricity fed from the plurality of slate modules to AC electricity, a thermal tubing (“thermal tubing”, abstract) containing liquid mounted beneath the plurality of slate modules on the plurality of metal battens (para. 10), wherein the plurality of metal battens are mounted on a plurality of horizontal battens (12) that are mounted onto a plurality of vertical battens (14), wherein the bottom side of the plurality of vertical battens removably attach each 
a pump (44) and thermal control unit (36) comprising a circulation pump that is operatively connected to the thermal tubing for circulating the liquid through the thermal tubing,
a heat exchanger (Fig. 2) that is operatively connected to the thermal tubing for extracting the thermal energy, the heat exchanger being housed in a storage tank (para. 10);
a heat pump (40) connected to the heat exchanger for maintaining the temperature of the liquid in the storage tank to a certain threshold temperature;
whereby the plurality of slate modules and the thermal tubing operate simultaneously to generate electricity and domestic hot water respectively; and
wherein the system may be removed and re-installed on a second roof by disconnecting the pump and thermal control unit, disconnecting the thermal tubing from the heat exchanger and the circulation pump, and removing the plurality of removable solar panel modules (the system components “may be” removed as claimed and installed on a second roof, as broadly recited, at least in that, as long as proper care is taken to maintain the integrity of the core components, they could be used again). 
Pao does not disclose each solar panel module comprises a roof-attaching latch mounted to a back side of the solar panel module, wherein the roof-attaching latch couples to a corresponding roof surface latch mounted to a vertical batten of the plurality of vertical battens to removably attach each solar panel module. Edwards discloses that it is old in the art to mount an attaching latch (12) to a panel module back side (10a), wherein the attaching latch couples to a corresponding base surface latch (12a) mounted to a structure (base 11) to removably attach each panel module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount a latch to the Pao panel back, wherein the latch couples to a 

Claim 2 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein each of the plurality of slate modules includes at least one photovoltaic cell (24).

Claim 3 - Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein each of the plurality of slate modules is electrically connected in series to form a string (abstract).

Claim 4 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein the plurality of inverters feed AC electricity to a utility grid (para. 11).

Claim 5 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein the plurality of metal battens collects the solar energy, converts into thermal energy and delivers to the liquid running in the thermal tubing (claim 5).



Claim 7 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein the heat exchanger extracts the thermal energy from the liquid in the thermal tubing resulting in heating up the domestic water supply and providing domestic hot water (claim 7).

Claim 8 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein the thermal tubing may be made of material selected from a group consisting of: copper, aluminum or cross-linked polyethylene (PEX) (claim 8).

Claim 9 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein the liquid in the thermal tubing may be selected from a group consisting of: water and glycol (claim 9).

Claim 10 – Pao in view of Edwards discloses the modular, removable roofing installation system of claim 1, Pao further teaching wherein the heat pump maintains the temperature of the liquid in the storage tank when the temperature goes below/above a certain level (claim 10).

Claim 11 – Pao discloses in paragraph [0020] that the battens 12 and 14 are wooden.  



Claims 13-19 disclose an obvious method of installing the modular, removable roofing installation system of Pao in view of Edwards, Pao disclosing the limitations of claims 15-19 at Pao claims 14-18.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely solely on the Pao reference for teaching the claimed subject as was the case in the prior rejection of record. The newly recited corresponding latches are taught by Edwards. 
Regarding the Fig. 9 drawing amendment, the drawings are accepted as amended other than the drawing being presently objected to as indicated above because the entire latch must be shown. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stancel (2012/0260977) discloses a solar panel module comprises a roof-attaching latch (40) mounted to a back side of the solar panel module, wherein the roof-attaching latch couples to a supports 48 to removably attach each solar panel module. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633